 

Document1.jpg [f8k100918ex10z11.jpg] 

 

Hammer Communications Announces Closure of the Atlantic City market over
terminated Spectrum Lease Agreement

 

 

Point Pleasant Beach, NJ October 10, 2018 –

 

Hammer Fiber Optic Investments Ltd., D/B/A Hammer Communications, a wholly owned
subsidiary of Hammer Fiber Optic Holdings Corp. (OTCQB:HMMR) today filed a form
8-K with the SEC in regarding the decision to cease some of its services. The
decision was as the result of a lease termination by Verizon Communications in
its 28Ghz spectrum.

 

The lease was originally executed by Hammer Communications on December 15th,
2015 between Hammer Communications and Straight Path Communications. In May of
2017, Straight Path filed that it had reached an agreement to be acquired by
Verizon Communications, which was subsequently approved by the FCC on January
18th, 2018.

 

Hammer Communications uses this spectrum license to operate its residential
triple play services in the Atlantic City, New Jersey area, and will be ceasing
those services by the October 31st, 2018 deadline set forth by Verizon
Communications; in which all use of the spectrum must cease.

 

“We were of course disappointed to learn of Verizon’s decision to cancel the
Master Spectrum Lease Agreement. The community in Atlantic County has been very
receptive to an alternate service provider, but their decision regrettably
forces us out of the market with our Hammer Wireless technology.” said Mark
Stogdill, Founder and CTO of Hammer. “We are looking at this as an opportunity
to pursue deployments in other markets on a more expedited timeline than we had
previously expected. The pending acquisitions in conjunction with the completion
of a deep business development cycle will allow us to take full advantage of a
recent period of growth opportunities. Hammer will be going a lot of new places
in the coming months and we ask our customers to stay tuned.”

 

An earlier 8-K and press release in September of 2018 announced that Hammer
Fiber Optic Holdings Corp. had executed definitive stock purchase agreements
with 1stPoint Communications LLC, Endstream Communications LLC, Open Data
Centers LLC, and Shelcomm Inc. This business combination is intended to provide
strategic opportunities for growth in areas other than the Atlantic City, NJ
market and the source of revenue impacted by these events. Furthermore, this
business combination is unaffected by the termination of the Master Spectrum
Lease Agreement.

 

About Hammer Fiber

 

Hammer Fiber Optic Holdings Corp. (OTCQB: HMMR) is a telecommunications company
investing in the future of wireless technology whose holdings include Hammer
Fiber Optic Investments, Ltd. D/B/A Hammer Communications, a New Jersey-based
Internet Service Provider (ISP) that offers internet, voice, video and data
services in New Jersey, as well as carrier services in Philadelphia and New
York. Hammer Communications serves residential and small business markets with
high capacity broadband, voice and video through both direct fiber as well as
its wireless fiber platform, Hammer Wireless® AIR technology. For more
information visit http://www.hammercomm.com or contact Frank Pena at
fpena@hammerfiber.com.

 

Forward Looking Statements

 

This press release contains projections and other forward-looking statements
regarding future events or our future financial performance. All statements
other than present and historical facts and conditions contained in this
release, including any statements regarding our future results of operations and
financial positions, business strategy, plans and our objectives for future
operations, are forward-looking statements (within the meaning of the Private
Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of
1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as
amended). These statements are only predictions and reflect our current beliefs
and expectations with respect to future events and are based on assumptions and
subject to risk and uncertainties and subject to change at any time. We operate
in a very competitive and rapidly changing environment. New risks emerge from
time to time. Given these risks and uncertainties, you should not place undue
reliance on these forward-looking statements. Actual events or results may
differ materially from those contained in the projections or forward-looking
statements. Forward-looking statements in this release are made pursuant to the
safe harbor provisions contained in the Private Securities Litigation Reform Act
of 1995

 